UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-07388 The Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 12/31/11 is included with this Form. Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) December 31, 2011 Shares Value COMMON STOCKS (97.7%) CONSUMER DISCRETIONARY (13.8%) Arbitron, Inc. $ BJ’s Restaurants, Inc. * Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Crocs, Inc. * Ctrip.com International Ltd. ADR * Domino’s Pizza, Inc. * DSW, Inc. Class A Genesco, Inc. * Hanesbrands, Inc. * John Wiley & Sons, Inc. Class A Life Time Fitness, Inc. * LKQ Corp. * Monro Muffler Brake, Inc. O’Reilly Automotive, Inc. * Peet’s Coffee & Tea, Inc. * Penn National Gaming, Inc. * Pool Corp. PVH Corp. Signet Jewelers Ltd. Warnaco Group, Inc. (The)* Wolverine World Wide, Inc. CONSUMER STAPLES (4.1%) B&G Foods, Inc. Boston Beer Co., Inc. (The) Class A * Casey’s General Stores, Inc. Church & Dwight Co., Inc. Flowers Foods, Inc. Hansen Natural Corp. * Ruddick Corp. ENERGY (3.4%) Core Laboratories N.V. Hornbeck Offshore Services, Inc. * Oceaneering International, Inc. Oil States International, Inc. * Rex Energy Corp. * Rosetta Resources, Inc. * Superior Energy Services, Inc. * World Fuel Services Corp. FINANCIALS (7.8%) Allied World Assurance Co. Holdings AG Amtrust Financial Services, Inc. Arch Capital Group Ltd. DFC Global Corp. * Equity Lifestyle Properties, Inc. REIT Equity One, Inc. REIT EZCORP, Inc. Class A * First Cash Financial Services, Inc. * First Financial Bankshares, Inc. Portfolio Recovery Associates, Inc. * Shares Value ProAssurance Corp. $ RLI Corp. Stifel Financial Corp. * HEALTH CARE (8.5%) Akorn, Inc. * Alexion Pharmaceuticals, Inc. * Catalyst Health Solutions, Inc. * Computer Programs & Systems, Inc. Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Magellan Health Services, Inc. * MAKO Surgical Corp. * Mednax, Inc. * MWI Veterinary Supply, Inc. * Orthofix International N.V. * Owens & Minor, Inc. Pharmasset, Inc. * Quality Systems, Inc. SXC Health Solutions Corp. * Techne Corp. Theravance, Inc. * Volcano Corp. * West Pharmaceutical Services, Inc. INDUSTRIALS (32.3%) Acacia Research - Acacia Technologies * Actuant Corp. Class A Acuity Brands, Inc. Advisory Board Co. (The) * AMETEK, Inc. Atlas Air Worldwide Holdings, Inc. * AZZ, Inc. BE Aerospace, Inc. * Carlisle Companies, Inc. Ceradyne, Inc. * Chart Industries, Inc. * CLARCOR, Inc. Clean Harbors, Inc. * Colfax Corp. * Copa Holdings S.A. Class A EnerSys * EnPro Industries, Inc. * Esterline Technologies Corp. * Flowserve Corp. Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Graco, Inc. HEICO Corp. HUB Group, Inc. Class A * IDEX Corp. IHS, Inc. Class A * II-VI, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * Lennox International, Inc. Lincoln Electric Holdings, Inc. 1 Value Line Emerging Opportunities Fund, Inc. December 31, 2011 Shares Value Macquarie Infrastructure Co. LLC $ Middleby Corp. (The) * Nordson Corp. Polypore International, Inc. * RBC Bearings, Inc. * Regal-Beloit Corp. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc. * Teledyne Technologies, Inc. * Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * United Stationers, Inc. Valmont Industries, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (12.9%) Advent Software, Inc. * Anixter International, Inc. * ANSYS, Inc. * Ariba, Inc. * Aruba Networks, Inc. * Blackbaud, Inc. Cardtronics, Inc. * Coherent, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. Heartland Payment Systems, Inc. Informatica Corp. * j2 Global, Inc. Liquidity Services, Inc. * MICROS Systems, Inc. * Netgear, Inc. * NetSuite, Inc. * Rackspace Hosting, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Synchronoss Technologies, Inc. * SYNNEX Corp. * Taleo Corp. Class A * Trimble Navigation Ltd. * Ultimate Software Group, Inc. (The)* Wright Express Corp. * MATERIALS (8.0%) AptarGroup, Inc. Balchem Corp. Cytec Industries, Inc. Greif, Inc. Class A Koppers Holdings, Inc. LSB Industries, Inc. * Shares Value NewMarket Corp. $ Packaging Corp. of America Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. TPC Group, Inc. * Valspar Corp. (The) TELECOMMUNICATION SERVICES (1.6%) SBA Communications Corp. Class A * UTILITIES (5.3%) AGL Resources, Inc. Atmos Energy Corp. Cia de Saneamento Basico do Estado de Sao Paulo ADR El Paso Electric Co. ITC Holdings Corp. Northwest Natural Gas Co. NorthWestern Corp. Questar Corp. South Jersey Industries, Inc. Southwest Gas Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (97.7%) (Cost $183,026,041) Principal Amount Value REPURCHASE AGREEMENT (2.1%) $ With Morgan Stanley, 0.00%, dated 12/30/11, due 01/03/12, delivery value $5,800,000 (collateralized by $5,630,000 U.S. Treasury Notes 2.1250% due 11/30/14, with a value of $5,924,825) TOTAL REPURCHASE AGREEMENTS (Cost $5,800,000) (2.1%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.2%) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($273,038,711 ÷ 8,090,915 shares outstanding) $ * Non-income producing. 2 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) For federal income tax purposes, the aggregate cost was $188,826,041, aggregate gross unrealized appreciation was $88,199,557, aggregate gross unrealized depreciation was $4,599,970 and the net unrealized appreciation was $83,599,587. ADR American Depositary Receipt. REIT Real Estate Investment Trust. 3 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ●
